DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2  should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 6 and 7 are objected to because of the following informalities:  
1) In claim 6, line 10, the term “ona” should be amended to read “on a”
2) In claim 6, line 17, the term “onthe” should be amended to read “on the”
3) In claim 7, lines 5 and 7, the term “onthe” should be amended to read “on the”
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which claims 2-5 depend, the term “a first oxygen concentration bias” is indefinite in that it is not clear exactly how this term would be different from or related to an oxygen concentration, rendering the scope of the claims indefinite.
2) In claims 1 and 6, the term “a second oxygen concentration bias” is also indefinite for substantially the same reasons as given in 1 above.
3) The term “oxygen concentration bias” is also indefinite for substantially the same reasons given in 1 and 2 above.
4) In claim 1 the term “based on the first oxygen concentration bias and the second oxygen concentration bias” renders the scope of the claims indefinite in that it is not clear how or in what manner these two measurements affect the oxygen concentration bias, rendering the scope of the claims indefinite.

6) In claim 1, line 16, the term “the concentration of oxygen” renders the scope of the claims indefinite in that it is not stated where or in what part of the system this oxygen concentration is located, (the exhaust or the furnace for example) rendering the scope of the claim indefinite. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0304977 A1 to Kamikawa et al (Kamikawa et al). Kamikawa et al teaches a method and apparatus for controlling oxygen concentration in a furnace (100) including a first oxygen concentration bias setting unit (the oxygen sensor 72 connected to the control unit 90, where by showing all aspects of claims 1, 6 and 7 above.

Allowable Subject Matter
Claims 2-5 and 8-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  All of the above claims 2-5 and 8-11 contain allowable subject matter at least in that none of the cited or applied prior art show or fairly suggest either the specific concentration measurement arrangements of claims 3-5 and 8-11 or the arrangement of claim 2 where a second oxygen bias concentration is not provided if the CO values are within an acceptable range.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of Seo and Schwartzenberg et al are also cited as further examples of prior art furnace atmosphere control methods and systems employing oxygen and CO concentration measurements.








Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243.  The examiner can normally be reached on Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk